Title: To James Madison from William Eaton, 29 November 1815
From: Eaton, William
To: Madison, James


                    
                        
                            
                                Sir
                            
                            
                                Washington
                                29th of Novr. 1815
                            
                        
                        I have been the firm Supporter and undeviating friend of Mr Jefferson’s and your Administration for the last Eighteen years of my life.
                        Have never been rewarded with any office under the government.
                        The office of Post master at Albany is vacant.
                        I have respectable introductory letters from Genl Swartwout and Col Jenkins of Albany to Gentle men in this City, and Shall Shortly present my self to Govr. Miegs for the appointment of or to that office.
                        Have resided in that City with my family nearly four years, and during that time have done Extensive business on the whole frontiers of the State of Newyork, and by that means became acquainted with the most Respectable friends of the Administration.
                        Mr S Southwick of Albany Comes recommended by the mayor ⟨Rensaleir?⟩ and many other Citizens of distinction in Albany for the office, But I assure you Sir he has Expressed ideas before Genl Varnum and my self while on his way from Albany with me, that will be inconsistent with the interest of the Government to have him in that (I think) important office. I respectfully Solicit your interest and influence with Govr Meigs in my

behalf, and be assured Sir I will to the Utmost of my abilities support the views of the government if appoi⟨nted.⟩ Permit me Sir to offer you the assurance also of my Greatest regards. I am Sir very Respectfully Your most Humble Servt.
                        
                            
                                William Eaton
                            
                        
                    
                    
                        My lodgings at the Stage House of Mr Heronemus.
                    
                